                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

  UNITED STATES OF AMERICA,                        )
                                                   )
                                Plaintiff,         )
                                                   )
                       v.                          )      Cause No. 1:15-cr-00201-JMS-TAB
                                                   )
  MICHAEL WRIGHTSMAN (01),                         )
                                                   )
                                Defendant.         )

                ORDER ADOPTING REPORT AND RECOMMENDATION

       Having reviewed Magistrate Judge Mark Dinsmore’s Report and Recommendation dkt

[597] recommending that Michael Wrightsman’s supervised release be revoked, pursuant to Title

18 U.S.C. '3401(i), Rule 32.1(a)(1) Federal Rules of Criminal Procedure and Title 18 U.S.C.

'3583, and with no objections being filed, the Court APPROVES and ADOPTS Magistrate Judge

Dinsmore’s Report and Recommendation dkt [597]. The Court finds that Mr. Wrightsman

committed Violation Number 1 as alleged by the U.S. Probation Office in its Petition for Warrant

or Summons for Offender under Supervision dkt [590]. The Court now orders that the defendant's

supervised release is therefore REVOKED, and Mr. Wrightsman is sentenced to the custody of

the Attorney General or his designee for a period of eight (8) months imprisonment with no

supervised release to follow.



    Date: 10/26/2018




Distribution:

All ECF-registered counsel of record via email generated by the court’s ECF system

United States Probation Office, United States Marshal
